Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yongsok Choi (Reg. No. 74,626) on February 22, 2022.

Please amend claims 1 and 4 filed on July 17, 2020 as follows:

1. (Currently Amended)  A traffic signal display estimation system comprising: 
one or more cameras mounted on a vehicle to image a scene ahead of the vehicle in a traveling direction thereof; 
a computer linked to the one or more cameras; and 
a storage device coupled to the computer, 
wherein the storage device includes: 
a traffic signal database including a traffic signal information that indicates a position and orientation of a traffic signal; and 
a relational database including a traffic-signal-to-traffic-signal relational information that indicates a relationship of traffic signal display between a plurality of traffic signals, and 
wherein the computer is configured to:
 execute a traffic signal recognition processing to recognize, based on a position information of the vehicle and the traffic signal information, a traffic signal included in a camera image imaged by the one or more cameras; 
execute a traffic signal display identification processing to identify a traffic signal display for each traffic signal recognized by the traffic signal recognition processing; 
execute a first evaluation value calculation processing to calculate, for each traffic signal, a first evaluation value indicating a certainty of the traffic signal display identified by the traffic signal recognition processing; 
execute a traffic signal integration processing to integrate, based on the traffic-signal-to-traffic-signal relational information, a forward traffic signal that is ahead of the travelling direction and that the vehicle should follow and a traffic signal correlated with the forward traffic 
when there is an inconsistency in traffic signal displays identified by the traffic signal display identification processing between a plurality of traffic signals integrated in the traffic signal integration processing, execute a first traffic signal display estimation processing to determine a first estimated traffic signal display of the forward traffic signal, based on a traffic signal display of a traffic signal highest in the first evaluation value calculated by the first evaluation calculation processing[[.]],wherein the traffic signal recognition processing includes processing to calculate a degree of confrontation of each traffic signal with respect to the one or more cameras using the position information of the vehicle and the traffic signal information and recognize, in the camera image, a traffic signal having the degree of confrontation higher than or equal to a threshold value.

4. (Canceled). 

Allowable Subject Matter
Claims 1-3, 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Ferguson et al. (Pub. No. US 2013/0253754 A1) discloses a traffic signal display estimation system comprising: one or more cameras mounted on a vehicle to image a scene ahead of the vehicle in a traveling direction thereof (¶0026: various types of cameras may be mounted in various configurations to the vehicle to obtain the target area information. In one instance, a camera may be positioned to face straight ahead …); a computer linked to the (¶0097: The computer vision system 746 may be any system configured to process and analyze images captured by the camera 734…); and a storage device coupled to the computer, wherein the storage device includes: a traffic signal database including a traffic signal information that indicates a position and orientation of a traffic signal (¶¶0005,0041: The vehicle may include one or more sensors, a memory, a processor, and instructions stored in the memory and executable by the processor. ¶0037: the location of the traffic signal may also be stored in a memory. Any of the target area information or other contextual information (e.g., speed, location, orientation, time, date, etc.) may also be stored along with the location of the traffic signal); and wherein the computer is configured to: execute a traffic signal recognition processing to recognize, based on a position information of the vehicle and the traffic signal information (¶¶0054,0056: known locations of traffic signals may be stored within a k-d tree…distances may be calculated between a location of the vehicle and known locations of traffic signals, and a minimum distance may be determined…the relationship between the minimum distance and the predetermined threshold may suggest a confidence in the detected traffic signal), a traffic signal included in a camera image imaged by the one or more cameras (¶¶0050, 0052: the imaging component may be a camera configured to capture one or more images of the target area information… target area may be scanned. For example, a type of area where traffic signals are typically located may be scanned to obtain target area information); execute a traffic signal display identification processing to identify a traffic signal display for each traffic signal recognized by the traffic signal recognition processing (¶0041: determining a confidence in the traffic signal may include comparing the location of the traffic signal to one or more known locations of traffic signals. ¶0056: the relationship between the minimum distance and the predetermined threshold may suggest a confidence in the detected traffic signal); execute a first evaluation value calculation processing to calculate, for each traffic signal, a first evaluation value indicating a certainty of the traffic signal display identified by the traffic signal recognition processing (¶0040: determining a confidence in the traffic signal. When making a conclusion about the existence of a traffic signal and a subsequent state estimation for the traffic signal, a processor of a computing system of the vehicle may determine a confidence in the conclusion); 

	In the same field of endeavor Mei et al. (Pub. No. US 2018/0053059 A1) discloses 
 a relational database including a traffic-signal-to-traffic-signal relational information that indicates a relationship of traffic signal display between a plurality of traffic signals (FIGS. 1-4, abstract: The memory may store information, the information comprising first traffic light data of a first traffic light and second traffic light data of a second traffic light. The traffic light detection module may receive an image comprising a first candidate and a second candidate…determine a confidence score for a first state of the first candidate, the confidence score based, at least in part, on a spatial relationship factor between the first candidate and the second candidate)…execute a traffic signal integration processing to integrate, based on the traffic-signal-to-traffic-signal relational information, a forward traffic signal that is ahead of the travelling direction and that the vehicle should follow and a traffic signal correlated with the forward traffic signal in terms of the traffic signal display, among a plurality of traffic signals recognized by the traffic signal recognition processing (FIGS. 1-4, ¶¶0017-0019: FIG. 4 is a diagram of an embodiment of an image 400 of a plurality of regions of interest and candidates for detection. Image 400 may be captured by a camera or other image capture device as a vehicle approaches an area where traffic signals may be present. Region of interest 410 may correspond to region of interest 315. Region of interest 420 may correspond to region of interest 325. Region of interest 430 may correspond to region of interest 335...a traffic light detection module may be configured to determine a confidence value that a candidate is in a particular state, e.g., red, green, yellow, or occluded...The combination with the highest total of confidence scores will be selected as the current state of the traffic lights).
Furthermore, in the same field of endeavor, Ferguson et al. (Patent No. 8, 761, 991) discloses when there is an inconsistency in traffic signal displays identified by the traffic signal display identification processing between a plurality of traffic signals integrated in the traffic signal integration processing (col. 5, lines 26-col. 6, line 3: the uncertainty associated with a traffic signal may be based on clarity of a traffic signal in an image ), execute a first traffic signal display estimation processing to determine a first estimated traffic signal display of the forward traffic signal, based on a traffic signal display of a traffic signal highest in the first evaluation value calculated by the first evaluation calculation processing (col. 5, lines 26-col. 6, line 3: The example amount of time for the traffic signal may be used to determine an uncertainty for the traffic signal. For instance, a traffic signal whose state is detectable 95% of the time may have a lower uncertainty than a traffic signal whose state is detectable less than 95% of the time).
However, none of the cited prior arts teach the feature of “wherein the traffic signal recognition processing includes processing to calculate a degree of confrontation of each traffic signal with respect to the one or more cameras using the position information of the vehicle and 
	Dependent claims 2, 3 and 5-12 are allowed by virtue of their dependency from allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482. The examiner can normally be reached M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488